{¶ 6} The commission does have discretion to determine the weight of the evidence before it. However, it appears that Dr. Lutz, who never had the opportunity to personally examine Mr. Clark before he passed away, discounts the treating doctor's report because "there oftentimes is a tendency to possibly exaggerate or embellish the claimant's status." (Tr. at 20-21.)
 {¶ 7} Therefore, while I agree that Dr. Lutz's written report did not contradict his deposition testimony and that he testified that he accepted the findings of Dr. Spears, *Page 4 
caution must be utilized when relying on reports of reviewing doctors — perhaps the same caution Dr. Lutz uses when reviewing treating physician's reports. *Page 1